Title: To Benjamin Franklin from Thomas Cushing, 11 December 1773
From: Cushing, Thomas
To: Franklin, Benjamin


Sir,
Boston Decr 11. 1773
Since the foregoing I have received another Letter from the Speaker of the House of Deputies of Rhode Island and wrote at their desire, requesting that I would use my Endeavors to procure them G: Rome’s original letter, I must therefore repeat my request to you Sir that you would be so Kind as procure and transmitt said Letter to Metcalf Bowler Esqr or Mr. Henry Merchant of Rhode Island. Therein you will much oblidge their House of Deputies. I conclude with respect Your most humble Servant
Thomas Cushing
To Benja: Franklin Esqr
 
Addressed: To / Benjamin Franklin Esqr LLD / in / London / per Favour Mr/ Jhon Sprague / QDC
